Berdon, J.,
dissenting. By incorporating the principles articulated in Pinkerton v. United States, 328 U.S. 640, 66 S. Ct. 1180, 90 L. Ed. 1489 (1946), the majority creates a new type of accomplice liability not envisioned by the legislature when it adopted General Statutes §§ 53a-8 and 53a-48, which separately delineate criminal liability for the acts of another and conspiracy, respectively. Under Pinkerton, a conspirator may be convicted of substantive offenses committed by a coconspirator if the offenses were within the scope of the conspiracy, were in furtherance of the conspiracy and reasonably could be foreseen as a necessary or natural consequence of the agreement. Id., 647-48. In devising our penal code, the legislature specifically limited the crime of conspiracy to pertain only to the conduct that was the subject of the agreement between the coconspirators and the overt act in furtherance of that agreement. General Statutes § 53a-48.1
This court does not have the authority to create a new form of accomplice liability. “To permit mere guilt of conspiracy to establish the defendant’s guilt of the substantive crime without any evidence of further action on the part of the defendant, would be to expand the basis of accomplice liability beyond the legislative design.” People v. McGee, 49 N.Y.2d 48, 57, 399 N.E.2d 1177, 424 N.Y.S.2d 157, cert. denied sub nom. Quamina v. New York, 446 U.S. 942, 100 S. Ct. 2166, 64 L. Ed. 2d 797 (1980).
*69The majority contends that the application of the Pinkerton rule is consistent with Connecticut law because § 53a-4 of the penal code, the savings clause, provides: “The provisions of this chapter shall not be construed as precluding any court from recognizing other principles of criminal liability or other defenses not inconsistent with such provisions.” The official commentary cautions, however, that the savings clause “does not mean . . . that the court is free to fashion additional substantive offenses, for the Code precludes, by repealing section 54-117, the notion of common law crimes.”2 Commission to Revise the Criminal Statutes, Penal Code Comments, Connecticut General Statutes Annotated (1985) § 53a-4, p. 196.
Recognizing that the new rule announced in Pinkerton created a new substantive offense, dissenting Justice Rutledge noted that “this ruling violates both the letter and the spirit of what Congress did when it separately defined the three classes of crime, namely, (1) completed substantive offenses, (2) aiding, abetting or counseling another to commit them, and (3) conspiracy to commit them. Not only does this ignore the distinctions Congress has prescribed shall be observed. It either convicts one man for another’s crime or punishes the man convicted twice for the same offense.” Pinkerton v. United States, supra, 649. The holding in Pinkerton offends the most basic principles of criminal law, which “has its foundation in personal and individual guilt, the essence of which is causation, and any doctrine of vicarious criminal liability is repugnant to common law concepts. . . . The causation rationale lies *70behind the Criminal Code which makes liable as principal (1) the direct actor, or (2) one who ‘aids, abets, counsels, commands, induces, or procures’ commission of the act. The requirement that criminal statutes are to be strictly construed would seem to make this categorization exclusive and to prohibit judicial creation of a third class to include all members of a conspiracy of which the direct actor was a member.” (Emphasis added.) Note, “Vicarious Liability for Criminal Offenses of Co-Conspirators,” 56 Yale L.J. 371, 374 (1947).
The majority notes that the basis for criticism of the Pinkerton principle is that the “ ‘law would lose all sense of just proportion’ if one might, by virtue of his one crime of conspiracy, be ‘held accountable for thousands of additional offenses of which he was completely unaware and which he did not influence at all.’ ” 2 W. LaFave & A. Scott, Substantive Criminal Law (1986) § 6.8 (a), p. 155, quoting 1 A.L.I., Model Penal Code and Commentaries (1985) § 2.06, comment, p. 307. The majority acknowledges that “[i]n an appropriate case, that criticism might well be valid.”
Recognizing the inherent injustice of the Pinkerton rule, the majority attempts to ameliorate its unfairness by limiting its application to cases in which (1) the defendant was in control of the operation, (2) the crime was a principal object of the conspiracy, and (3) the crime was one of the overt acts alleged as part of the conspiracy. The problem with this analysis is that the trial court did not so limit the Pinkerton rule in its instructions to the jury in this case. We, as a reviewing court, “cannot find facts, nor, in the first instance, draw conclusions of facts from primary facts found, but can only review such findings to see whether they might legally, logically and reasonably be found.” (Internal quotation marks omitted.) State v. Clark, 160 Conn. 555, 556, 274 A.2d 451 (1970).
*71Finally, the trial court’s instruction in this case, which permitted the jury to convict the defendant Scott Walton of a new criminal hybrid of conspiracy and accomplice liability violated that defendant’s constitutional right to fair notice of the charges against him. U.S. Const., amend. VI; Conn. Const., art. I, § 8.
Accordingly, I would reverse the conviction with regard to Scott Walton.

 See footnote 2 of the majority opinion.


 General Statutes (Rev. to 1968) § 54-117 provided: “In case of conviction for any high crime or misdemeanor at common law, or of assault with intent to kill, the offender may be imprisoned not more than fifteen years or be fined not more than five hundred dollars or both, and, in case of conviction for any other offense at common law, the offender may be imprisoned not more than one year or be fined not more than three hundred dollars or both.”